Case 1:18-cr-00041-DLC Document 492 Filed 03/16/21 Page 1 of 2
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
18CROO41-19 (DLC)
UNITED STATES OF AMERICA,
ORDER

-Vv-

FRANCISCO TORRES,
Defendant.

DENISE COTE, District Judge:

On March 10, 2021, the defendant filed a pro se motion
requesting assistance regarding the appropriate credit to be
applied to the time he has spent in federal custody. It is hereby

ORDERED that the Government shall respond to the issues
raised in the defendant’s motion by April 16, 2021. A copy of
this Order is being mailed to the defendant by Chambers.

5O ORDERED:

Dated: New York, New York
March 17, 2021

tha, Le.

DENISE COTE
United States District Judge

 
Case 1:18-cr-00041-DLC Document 492 Filed 03/16/21 Page 2 of 2

COPY MAILED TO:
Francisco Torres
85896-054

USP Beaumont

U.S. Penitentiary
P.O. Box 26030 .
Beaumont, TX 77720

 
